DETAILED ACTION
Pending Claims
Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 
Response to Amendment
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Kinose et al. (US Pat. No. 6,303,223) has been overcome by amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Arai (US 2009/0250803 A1) in view of Kinose et al. (US Pat. No. 6,303,223) has been overcome by amendment.
The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0260695 A1) in view of Arai (US 2009/0250803 A1) and Kinose et al. (US Pat. No. 6,303,223) has been overcome by amendment.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Regarding claims 1-6 and 9, for improved clarity, the language “a curing agent and/or a curing accelerator” in claim 1 should be replaced with: and at least one of a curing agent and a curing accelerator.  Claims 2-6 and 9 are objected to because they are dependent from claim 1.
Regarding claims 7 and 8, for improved clarity, the language “and a curing agent and/or a curing accelerator” in claim 7 should be replaced with: and at least one of a curing agent and a curing accelerator.  Claim 8 is objected to because it is dependent from claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1 now states that: the fused silica has an average diameter of less than 3 m (upper limit).  Dependent claim 3 attempts to further limit the fused silica featured in claim 1 with: a maximum particle diameter of 25 m or less, and an average diameter of more than 1 m (lower limit).  The average diameter of more than 1 m includes values that exceed the upper limit established in claim 1.  Accordingly, claim 3 fails to further limit claim 1 because it improperly broadens the scope of claim 1.  Dependent claim 3 should contain both an upper limit and a lower limit for the average diameter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4-6, and 9, the claims feature an epoxy resin composition, in a form of a liquid or a sheet, comprising: an epoxy resin, a fused silica possibly containing hollow particles, a curing agent and/or a curing accelerator, wherein: the content of the fused silica in the epoxy resin composition is 70 to 90 mass%, and the fused silica has an average diameter of less than 3 m.  The claims also feature the following functional language (property):
(1, 4-6 & 9) on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles; and
(2) on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 2 m observed within the 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the composition.  Applicant’s working examples demonstrate that the functional language (property) does not follow from (is not an inherent property of) the claimed composition.  Specifically, Applicant’s Example 3 (see Table 1; paragraph 0070 of the specification) features all of the material/chemical limitations of the claimed composition, while satisfying the functional language.  However, Applicant’s Comparative Example 3 (see Table 1; paragraph 0073 of the specification) features all of the material/chemical limitations of the claimed composition, while not satisfying the functional language.  The general disclosure suggests that three factors associated with the fused silica are controlled to achieve this functional language: shape of the fused silica (see paragraphs 0040-0041 of the specification), average particle diameter range (see paragraphs 0041-0042 of the specification), and maximum particle diameter (see paragraphs 0043-0044 of the specification).  However, it is not immediate clear which combination of these factors is encompassed by the claim.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim – see MPEP 2173.05 (g).
Regarding claims 7 and 8, the claims feature a cured product of an epoxy resin composition, the composition containing: an epoxy resin, a fused silica possibly containing hollow particles, and a curing agent and/or a curing accelerator, wherein: the fused silica has an average diameter of less than 3 m.  The claims also feature the following functional language (property):
(7 & 8) on the polished surface of the cured product, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what provides the functional characteristics to the cured composition.  Applicant’s working examples demonstrate that the functional language (property) does not follow from (is not an inherent property of) the claimed cured composition.  Specifically, Applicant’s Example 3 (see Table 1; paragraph 0070 of the specification) features all of the material/chemical limitations of the claimed composition, while satisfying the functional language.  However, Applicant’s Comparative Example 3 (see Table 1; paragraph 0073 of the specification) features all of the material/chemical limitations of the claimed composition, while not satisfying the functional language.  The general disclosure suggests that three factors associated with the fused silica are controlled to achieve this functional language: shape of the fused silica (see paragraphs 0040-0041 of the specification), average particle diameter range (see paragraphs 0041-0042 of the specification), and maximum particle diameter (see paragraphs 0043-0044 of the specification).  However, it is not immediate clear which combination of these factors is encompassed by the claim.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim – see MPEP 2173.05 (g).

Claim Interpretation
As discussed above, it is not immediately clear which set of factors associated with the fused silica result in a composition satisfying the functional language.  However, the instant specification appears to suggest that: a spherical fused silica (see paragraphs 0040-0041 of the specification), with an average particle diameter range of more than 1 m (see paragraphs 0041-0042 of the specification) and less than 3 m (as presented in the claim), and a maximum particle diameter of 25 m or less (see paragraphs 0043-0044 of the specification), is capable of achieving this functional language.  For the purpose of the prior art search, the claims have been interpreted to embrace this set of factors associated with the fused silica.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (JP 2002-047395 A).
Regarding claims 1-3 and 5, Baba et al. disclose: (1-3) an epoxy resin composition (Abstract; Examples 3 & 10 in Table 1 and paragraph 0018), comprising: 
an epoxy resin (Abstract; Examples 3 & 10 in Table 1 and paragraph 0018: see “12” and “14”);
a spherical fused silica possibly containing hollow particles (Abstract; Examples 3 & 10 in Table 1 and paragraph 0018: see “3”),
a curing agent (Abstract; Examples 3 & 10 in Table 1 and paragraph 0018: see “18”); and
a curing accelerator (Abstract; Examples 3 & 10 in Table 1 and paragraph 0018: see “22”);
wherein the epoxy resin composition is in a form of a liquid or a sheet (Examples 3 & 10 in Table 1 and paragraph 0018; see also “impregnated”, “varnish”, and “laminate” in paragraph 0012); wherein the content of the spherical fused silica in the epoxy resin composition is 70 to 90 mass% (Examples 3 & 10 in Table 1 and paragraph 0018: calculates to approximately 80%); and wherein the spherical fused silica has an average diameter of more than 1 m and less than 3 m (Examples 3 & 10 in Table 1 and paragraph 0018: see “3” with an average diameter of 2.5 m) and a maximum particle diameter of 25 m or less (Examples 3 & 10 in Table 1 and paragraph 0018: see “3” with a maximum diameter of 24 m).
Baba et al. fail to explicitly disclose the following functional language (future property/capability) of the epoxy resin composition: (1 & 3) on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles; (2) wherein the number of pores having a diameter of more than 2 m observed within the 25-mm2 area is one or less, the pores derived from cross section of the hollow particles; and (5) wherein the cured product is a cured product formed by thermally curing the epoxy resin composition at 150 °C for one hour.  As discussed above in the claim interpretation, the instant specification appears to suggest that: a spherical fused silica (see paragraphs 0040-0041 of the specification), with an average particle diameter range of more than 1 m (see paragraphs 0041-0042 of the specification) and less than 3 m (as presented in the claim), and a maximum particle diameter of 25 m or less (see paragraphs 0043-0044 of the specification), is capable of achieving this functional language.  The fused silica used in Examples 3 & 10 of Baba et al. satisfies all of these factors associated with the fused silica.  Accordingly, Examples 3 & 10 of Baba et al. obviously satisfy the claimed composition because these examples are formulated with a spherical fused silica having an average particle diameter of 2.5 m and a maximum particle diameter of 24 m.
Therefore, the skilled artisan would have expected the composition of Baba et al. to be capable of achieving the instantly claimed functional language (future property/capability) because: (a) Examples 3 & 10 of Baba et al. are formulated with a spherical fused silica having an average particle diameter of 2.5 m and a maximum particle diameter of 24 m; and (b) the instant specification suggests that a spherical fused silica with an average particle diameter range of more than 1 m and less than 3 m and a maximum particle diameter of 25 m or less, is capable of achieving this functional language.  
Regarding claims 4 and 6, the teachings of Baba et al. are as set forth above and incorporated herein.  They fail to disclose the following future intended use limitations: (4) wherein a redistribution layer is formed on the polished surface; and (6) the epoxy resin composition being a material for compression molding for fan-out panel level packaging or fan- out wafer level packaging.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition of Baba et al. appears to be capable of performing these intended uses because the composition of Baba et al. satisfies all of the material/chemical limitations (and obviously satisfies all of the property limitations) of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2009/0250803 A1) in view of Honda (US 2004/0155334 A1).
Regarding claim 7, Arai discloses: (7) an electronic component mounting structure (Abstract; Figures, 1, 2A-2E & 3A-3D; see also paragraphs 0021-0023 & 0027-0065) comprising: 
an electronic component (Figures 1, 2B-2E & 3A-3D: see “chip 20”; see also paragraphs 0027-0028), and 
a cured product of an epoxy resin composition (Figures 1, 2C-2E & 3A-3D: see “sealing resin 41”; see also paragraphs 0036 & 0045-0047), 
the cured product encapsulating the electronic component (Figures 1, 2C-2E & 3A-3D: see “sealing resin 41”), and the cured product has a polished surface (Figures 1, 2C-2E & 3A-3D; paragraph 0047).
Arai fails to disclose: (7) an epoxy resin composition containing an epoxy resin, a fused silica having an average diameter of less than 3 m and possibly containing hollow particles, and a curing agent and/or a curing accelerator; and on the polished surface, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles.  Rather, he discloses that the epoxy resin composition used as his sealing resin can be “a liquid epoxy resin generally used as an underfill resin” (see paragraph 0036; see also paragraph 0046).  
Honda discloses an epoxy-based liquid underfill resin composition (Abstract; Examples 1-12 in Tables 1 & 2), comprising: 
an epoxy resin (Abstract; Examples 1-12 in Tables 1 & 2; see also paragraphs 0066-0068);
a spherical fused silica possibly containing hollow particles (Examples 1-12 in Tables 1 & 2; see also paragraph 0084);
a curing agent (Abstract; Examples 1-12 in Tables 1 & 2; see also paragraphs 0069-0070); and
a curing accelerator (Abstract; Examples 1-12 in Tables 1 & 2; see also paragraphs 0073-0075);
wherein the spherical fused silica has an average diameter of more than 1 m and less than 3 m (Examples 1-12 in Tables 1 & 2; see also paragraph 0084: an average diameter of 2 m) and a maximum particle diameter of 25 m or less (Examples 1-12 in Tables 1 & 2; see also paragraph 0084: a maximum diameter of 10 m).
Honda fails to explicitly disclose the following functional language (property) of the cured epoxy resin composition: (7) on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles.  As discussed above in the claim interpretation, the instant specification appears to suggest that: a spherical fused silica (see paragraphs 0040-0041 of the specification), with an average particle diameter range of more than 1 m (see paragraphs 0041-0042 of the specification) and less than 3 m (as presented in the claim), and a maximum particle diameter of 25 m or less (see paragraphs 0043-0044 of the specification), is capable of achieving this functional language.  The fused silica used in the Examples of Honda satisfies all of these factors associated with the fused silica.  Accordingly, the Examples of Honda obviously satisfy the claimed composition because these examples are formulated with a spherical fused silica having an average particle diameter of 2 m and a maximum particle diameter of 10 m.  Furthermore, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the electronic component mounting structure of Arai with the instantly claimed epoxy resin composition because: (a) Arai discloses that the epoxy resin composition used as his sealing resin can be “a liquid epoxy resin generally used as an underfill resin”; (b) Honda establishes that the instantly claimed composition is recognized in the art as a suitable epoxy-based liquid resin composition for underfill applications; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0260695 A1) in view of Arai (US 2009/0250803 A1) and Honda (US 2004/0155334 A1).
Regarding claims 7 and 8, Chung et al. disclose: (7) an electronic component mounting structure (Figures 5, 7A, 7B & 10; paragraphs 0041-0043, 0046 & 0048-0049) comprising: 
an electronic component (Figure 5; paragraphs 0041-0043), and an epoxy resin composition (paragraph 0042), and
a cured product of an epoxy resin composition (Figures 7A & 7B; paragraphs 0042 & 0046), 
the cured product encapsulating the electronic component (Figures 7A & 7B; paragraphs 0042 & 0046), and the cured product has a polished surface (Figures 7A & 7B; paragraph 0046); and (8) a redistribution layer formed on the polished surface (Figure 10; paragraph 0049).
Chung et al. fail to disclose: (7) an epoxy resin composition containing an epoxy resin, a fused silica having an average diameter of less than 3 m and possibly containing hollow particles, and a curing agent and/or a curing accelerator; and on the polished surface, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles.  Rather, they disclose that their encapsulant (sealant) can be a liquid epoxy-based resin (see paragraph 0042) in their fan out system in packages (see Abstract; paragraphs 0001-0002).  
The teachings of Arai and Honda are as set forth above and incorporated herein.  Arai discloses a related fan out structure (see Figures 1, 2A-2E & 3A-3D; see also paragraphs 0021-0023), wherein the epoxy resin composition used as his sealing resin can be “a liquid epoxy resin generally used as an underfill resin” (see paragraph 0036; see also paragraph 0046).  Honda establishes that the instantly claimed composition is recognized in the art as a suitable epoxy-based liquid resin composition for underfill applications (see Abstract; Examples 1-12 in Tables 1 & 2).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the electronic component mounting structure of Chung et al. with the instantly claimed epoxy resin composition because: (a) Chung et al. disclose that their encapsulant (sealant) can be a liquid epoxy-based resin in their fan out system in packages; (b) Arai discloses a related fan out structure, wherein the epoxy resin composition used as his sealing resin can be “a liquid epoxy resin generally used as an underfill resin”; (c) Honda establishes that the instantly claimed composition is recognized in the art as a suitable epoxy-based liquid resin composition for underfill applications; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 12, 2022